                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN


DEBORA L. HEISTAD,

       Plaintiff,
                                                                     Case No. 1:20-cv-1614-WCG
v.

KILOLO KIJAKAZI,
Acting Commissioner for Social Security,

       Defendant.


                                  ORDER REMANDING CASE


       This matter is before the Court on the parties’ Joint Stipulation and Motion to Remand for

Further Proceedings Pursuant to Sentence Four of 42 U.S.C. § 405(g), and the Court being duly

advised, now grants the motion.

       IT IS HEREBY ORDERED that this case be remanded to the agency pursuant to the fourth

sentence of 42 U.S.C. § 405(g) for further proceedings and that judgment be entered pursuant to

Federal Rule of Civil Procedure 58. Upon receipt of the Court’s order, the Appeals Council will

remand the matter to an administrative law judge with instructions to: proceed through the

sequential evaluation process as needed to reach a decision; further develop the record if necessary;

offer Plaintiff a new hearing; obtain supplemental vocational testimony if warranted; and issue a

new decision.

       Dated at Green Bay, Wisconsin this 10th day of September, 2021.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




         Case 1:20-cv-01614-WCG Filed 09/10/21 Page 1 of 1 Document 28
